Order

PER CURIAM:
Mr. LaForest Bennett pled guilty to the class B felony of attempted robbery in the first degree, pursuant to § 564.011 and § 569.020, and the class C felony of attempted robbery in the second degree, pursuant to § 564.011 and § 569.030. He was sentenced to concurrent terms of fifteen years imprisonment for attempted first degree robbery, and seven years for attempted second degree robbery. Thereafter, Mr. Bennett filed a pro se postcon-viction motion and an amended Rule 24.035 motion claiming he entered an involuntary plea. The motion court, without an evidentiary hearing, issued findings of fact and conclusions of law denying the Rule 24.035 motion. We affirm. Rule 84.16(b).